11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Ronald Jerome Curtis,                           * From the 42nd District
                                                  Court of Taylor County,
                                                  Trial Court No. 21001-A.

Vs. No. 11-13-00176-CR                          * July 11, 2013

The State of Texas,                             * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court=s opinion, the appeal is dismissed.